                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 1 of 13

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION
                     9
                                                   UNITED STATES DISTRICT COURT
                    10
                                                 EASTERN DISTRICT OF CALIFORNIA
                    11

                    12
                         UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                    13   STATES OF CALIFORNIA, et al., ex rel.
                         LOYD F. SCHMUCKLEY, JR.,                     DEFENDANT RITE AID
                    14                                                CORPORATION’S NOTICE OF MOTION
                                            Plaintiffs,               AND MOTION TO EXCLUDE AND
                    15                                                STRIKE UNTIMELY EVIDENCE AND
                                      vs.                             EXPERT OPINION SUBMITTED WITH
                    16                                                PLAINTIFFS’ OPPOSITION TO
                         RITE AID CORPORATION,                        DEFENDANT’S MOTION TO EXCLUDE
                    17                                                PLAINTIFFS’ PROPOSED SAMPLING
                                            Defendant.                METHODOLOGY
                    18
                         STATE OF CALIFORNIA, ex rel. LOYD            [Fed. R. Civ. P. 26, 37]
                    19   F. SCHMUCKLEY, JR.,
                                                                      [E.C.F. Nos. 195, 204, 205]
                    20                      Plaintiffs,
                                                                      Date:               June 28, 2019
                    21                vs.
                                                                      Time:               10:00 A.M.
                    22   RITE AID CORPORATION,
                                                                      Dept.:              Courtroom 3
                    23                      Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
                                                                                         EVIDENCE AND EXPERT OPINION
  SAN FRANCISCO
                                                                                            Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 2 of 13

                     1                               NOTICE OF MOTION AND MOTION

                     2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                     3          PLEASE TAKE NOTICE THAT pursuant to Federal Rules of Civil Procedure (“Rule”)

                     4   26 and 37, as well as the Court’s orders [see, e.g., ECF Nos. 128, 137] and inherent powers, on

                     5   June 28, 2019 at 10:00 a.m., or as soon thereafter as the matter may be heard, in Courtroom 3 of

                     6   the above-entitled Court, located at 501 I Street, 15th Floor, Sacramento, CA 95814, Defendant

                     7   Rite Aid Corporation (“Rite Aid” or “Defendant”), by through its attorneys of record, will and

                     8   does hereby move this Court for an order striking and excluding the declarations of Grant Lien

                     9   [ECF No. 204-14], Marilyn Meixner [ECF No. 204-5], Marco Gonzales [ECF No. 204-15], and
                    10   Bernice L. Louie Yew [ECF No. 204-17] submitted by the State of California (“State”) in support

                    11   of the State’s Opposition to Rite Aid Corporation’s Motion to Exclude Sampling Methodology,

                    12   dated May 15, 2019 [ECF No. 202] as untimely-produced evidence and undisclosed expert

                    13   opinion.

                    14          Rite Aid bases this Motion upon this Notice of Motion and Motion, the accompanying

                    15   Memorandum of Points and Authorities, the concurrently-filed Declaration of Michael Q. Eagan,

                    16   Jr. (“Eagan Decl.”), and the attached exhibits, any reply filed in support of this Motion, oral

                    17   argument of counsel at the hearing, the files and records in this action, and upon such other

                    18   matters as may be presented to the Court at, or prior to, the hearing of this Motion.

                    19
                    20   Dated: May 31, 2019                                   MORGAN, LEWIS & BOCKIUS LLP

                    21                                                         By    /s/ Benjamin P. Smith
                                                                                     Benjamin P. Smith
                    22
                                                                                    Attorneys for Defendant
                    23                                                              RITE AID CORPORATION

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           i                    EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 3 of 13

                     1                       MEMORANDUM OF POINTS AND AUTHORITIES

                     2   I.     INTRODUCTION
                     3          Defendant Rite Aid Corporation (“Defendant” or “Rite Aid”) submits this Memorandum

                     4   of Points and Authorities in Support of its Motion to Exclude and Strike Untimely-Produced and

                     5   Undisclosed Evidence and Expert Opinion submitted by the State of California (“State”).

                     6          The Court’s May 2018 status order required the State to disclose its sampling expert

                     7   opinions and all information regarding the design of the State’s statistical samples “at the earliest

                     8   feasible point.” ECF No. 128 at 5. Rite Aid’s June 2018 discovery requests similarly sought all

                     9   such information and documents related thereto. Yet, the State waited until May 15, 2019—the
                    10   date of filing of its opposition to Rite Aid’s Motion to Exclude the Plaintiffs’ Proposed Sampling

                    11   Methodology (“Sampling Motion”)—to provide previously-undisclosed information regarding

                    12   the design of the State’s claims universes and statistical samples. Specifically, the State

                    13   submitted declarations from four witnesses, including a self-professed expert on “health

                    14   informatics,” purporting to describe the means by which the State collected Medi-Cal claims data

                    15   created its various samples.

                    16          The State’s proffer is in direct response to the criticisms by Rite Aid and its expert that the

                    17   State has failed to comply with total survey design principles, and has not provided any legitimate

                    18   reason why its various claims universes and resulting samples lack representativeness (including,

                    19   for example, the fact that just 3 drugs make up 87% of the State’s Symmetry universe). See
                    20   Sampling Motion, ECF No. 195 at 13, n.8. The State concedes the defects in its July 2018

                    21   disclosures to Rite Aids by now belatedly proffering declarations regarding the “methodology”

                    22   for the Symmetry sample [ECF No. 204-5 at ¶ 4]; the State’s consultation with Department of

                    23   Health Care Services contractors and staff regarding National Drug Codes (“NDC”) selected for

                    24   inclusion in the State’s samples [ECF No. 204-14 at ¶ 3]; the construction of the State’s

                    25   Symmetry universe and sample [ECF No. 204-15]; and the State’s ultimate selection of NDCs for

                    26   its other two claims universes and samples [ECF No. 204-17].

                    27          The State’s proffer comes far too late. Not only did the State’s July 2018 expert

                    28   disclosure and discovery responses provide a mere fraction of the information it now proffers to
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           1                   EVIDENCE AND EXPERT OPINION
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 4 of 13

                     1   the Court, those disclosures appear directly at odds with the information now provided.

                     2   Compare, e.g., ECF No. 204-4 at 15 (State’s claim that it “do[es] not know the full extent of the

                     3   process in finalizing the lists of NDCs”) with ECF No. 204-17 (State’s counsel’s detailed

                     4   declaration concerning the finalization of NDC lists). The State’s unwarranted delay in making a

                     5   full and straightforward disclosure has prejudiced Rite Aid’s ability to conduct full discovery of,

                     6   and its expert’s ability to fully analyze, the State’s sampling methodology and the persons

                     7   involved therewith.

                     8          The State cannot now back-fill its expert report or discovery responses through the

                     9   untimely submission of new evidence. The declarations of Grant Lien [ECF No. 204-14 (“Lien
                    10   Decl.”)]; (2) Marilyn Meixner [ECF No. 204-5 (“Meixner Decl.”)]; (3) Marco Gonzales, Pharm.

                    11   D. [ECF No. 204-15 (“Gonzales Decl.”)]; and (4) Bernice L. Louie Yew [ECF No. 204-17 (“Yew

                    12   Decl.”)] (collectively, the “Declarations”) should be stricken and excluded in connection with the

                    13   Court’s consideration of Rite Aid’s Sampling Motion [ECF No. 195].

                    14   II.    STATEMENT OF FACTS
                    15          This Court previously accepted Plaintiffs’ proposal to divide discovery in this action into

                    16   two phases, with Phase I discovery focused on the “viability” of the State’s proposed sample of

                    17   1,904 reimbursement claims. ECF No. 128 at 5. In accepting the State’s proposed bifurcation of

                    18   discovery, the Court directed in May 20181 that, “[a]t the earliest feasible point during th[e first]

                    19   stage of discovery, plaintiffs will make disclosures concerning their statistics experts and the
                    20   design of the statistical sample so that Rite Aid can conduct discovery concerning the same.” Id.

                    21   The parties later stipulated that the Plaintiffs would disclose their “sampling design expert report

                    22   and materials” on or before July 16, 2018, a deadline Plaintiffs did not meet until 11 days later.

                    23   See ECF No. 130 at 2; ECF No. 176 at 2.2

                    24          In addition to the Court’s status order, Rite Aid also propounded interrogatories in June

                    25
                         1
                    26     In fact, Plaintiffs represented to the Court in March 2018 that they “plan[ed] to” make such
                         disclosures “at the earliest feasible point.” See ECF No. 119 at 7.
                         2
                    27     Further, the State did not produce non-anonymized Medi-Cal claims data relied upon by its
                         expert until September 2018, a delay that served as partial grounds for the Court to grant an
                    28   extension of Rite Aid’s expert disclosure deadlines. See ECF No. 176 at 3-5.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           2                    EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 5 of 13

                     1   2018 asking the State to “identify in detail, step by step, how [it] selected [its] sample universe

                     2   and sample sets,” and to identify “all persons who were involved with or consulted in selecting

                     3   [its] sample universe and [its] sample sets.” In the State’s July 27, 2018 responses, the State

                     4   claimed to lack basic information regarding the creation of the Symmetry universe, responding

                     5   only that “Marco Gonzales of Department of Health Care Services (“DHCS”) provided” the State

                     6   with the Symmetry universe of 10,810 claims in 2014. As for the creation of the Diagnosis-

                     7   Related and Off-Formulary universes, the State’s verified responses say only that it did “not know

                     8   the full extent of the process in finalizing the lists of NDCs,” or why certain drugs were excluded

                     9   from the State’s sampling methodology. The State responded that Mr. Gonzales, David Polson of
                    10   the U.S. Attorney’s Office, and an employee of Xerox were involved in creating NDC lists of the

                    11   drugs to be assessed, but provided few other details. The State’s responses to these

                    12   interrogatories have not been amended or supplemented. See Declaration of Michael Q. Eagan,

                    13   Jr. submitted herewith (“Eagan Decl.”), at ¶ 2.

                    14          Rite Aid subsequently subpoenaed DHCS seeking information regarding the creation of

                    15   the universe of approximately 500,000 reimbursement claims from which the State’s sample of

                    16   1,904 claims was drawn. See Eagan Decl., ¶ 4. It also requested from DHCS counsel, Mr. Lien,

                    17   any information regarding Mr. Gonzales’s involvement. Id. At no time did the State or DHCS

                    18   disclose the extensive involvement, opinion and consultation Mr. Gonzales provided in the

                    19   creation of the State’s sampling design, particularly the Symmetry universe. Id. ¶¶ 4-6. Instead,
                    20   during meet and confer efforts, Mr. Lien represented that (1) DHCS was not involved in the

                    21   creation of the sample universes (other than by “possibly pulling documents”); (2) the creation of

                    22   State’s sample sets was undertaken entirely by the State and the U.S. Department of Justice; and

                    23   (3) DHCS “did not know, and would therefore need to look into, contractor Marco Gonzales’

                    24   involvement with the creation of the sample universe and sample sets.” Id.3 Even today, DHCS’s

                    25
                         3
                    26     Mr. Lien’s descriptions of the conversations with counsel for Rite Aid are misleading. For
                         example, the he states that DHCS “was planning to produce Marco Gonzales as one of its PMQs
                    27   for deposition.” Lien Decl., ¶ 6. In fact, Rite Aid provided DHCS counsel with a draft Rule
                         30(b)(6) deposition notice listing numerous topics for testimony, including the creation of the
                    28   claims universes, sample sets, and the Symmetry universe in particular. Mr. Lien’s list of
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           3                   EVIDENCE AND EXPERT OPINION
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 6 of 13

                     1   continued “position that it was not involved in creating the sample sets” with few exceptions

                     2   [ECF 204-14 at ¶ 3] is irreconcilable with Mr. Gonzales’s belated disclosures in his declaration

                     3   regarding his extensive and central involvement. Based on these repeated representations by

                     4   DHCS counsel, a purported “third party” that Rite Aid did not wish to harass with unnecessary

                     5   discovery, Rite Aid had no reason to believe that Mr. Gonzales’ involvement was anything other

                     6   than ministerial in nature. Eagan Decl., ¶ 6. Only now does Rite Aid know this to be false.

                     7           During the deposition of the State’s expert, Michael Petron, Rite Aid again sought

                     8   information regarding the creation of the State’s universe and samples. Mr. Petron testified that

                     9   he was not involved in the creation of the State’s sample or sampling methodology, and that he
                    10   was simply “provided with the sample frames and original populations” after their creation. ECF

                    11   No. 196-1 (Petron Report) at ¶¶ 12-13; ECF No. 196-2 (Petron Depo.) at 206:10-12. Thus, it

                    12   appears that the State did not even provide its own expert with the information contained in the

                    13   belated Declarations at issue here.

                    14           Rite Aid’s expert witness, Roy Epstein, opined that Mr. Petron’s lack of knowledge

                    15   regarding the State’s sampling methodology, and whether other methodologies were considered,

                    16   violates the principles of total survey design and renders it unknowable whether the chosen

                    17   methodology can meet its objective. ECF No. 201 (Epstein Report) at ¶ 20 (“Mr. Petron did not

                    18   independently develop a methodology or design his own sample … Mr. Petron thus lacks first-

                    19   hand knowledge of how the sample design was created and the universes and samples were
                    20   selected …”; however, understanding the reasons for selecting a particular methodology and

                    21   rejecting others “is a critical factor that must be addressed if one is to evaluate the statistical

                    22   validity of a proposed sampling methodology.”). Dr. Epstein also observes that the State’s claims

                    23   universes, and the Symmetry universe in particular, are not representative of Rite Aid’s general

                    24   dispensing practices but rather are “skewed towards certain drugs and/or stores.” Id. at ¶¶ 74-83.

                    25           In response to these challenges to the viability of its sampling design, the State now

                    26   belatedly proffers a series of declarations containing information previously withheld from Rite

                    27
                         potential designee witnesses provided in response did not include Mr. Gonzales or anyone else for
                    28   the topics relevant to Phase 1 discovery. See Eagan Decl., ¶ 5.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             4                   EVIDENCE AND EXPERT OPINION
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 7 of 13

                     1   Aid in this litigation. Specifically, the State proffers the declarations of the following individuals:

                     2          (1) Declaration of Marilyn F. Meixner, Investigative Auditor Supervisor at the

                     3          California Department of Justice’s Bureau of Medi-Cal Fraud and Elder Abuse

                     4          (“BMFEA”). See ECF No. 204-5. In her declaration, Ms. Meixner relays (in the

                     5          form of inadmissible hearsay) the “methodology” of the “Symmetry universe,”

                     6          which was apparently first stated by another individual, James Shannon, and

                     7          discusses what can be “gleaned from several Excel spreadsheets” that were

                     8          produced to Rite Aid regarding claims data inquiries. Meixner Decl., ¶¶ 4-5.

                     9          (2) Declaration of Grant Lien, Counsel for DHCS. See ECF No. 204-14. In his
                    10          declaration, Mr. Lien attempts to reconcile DHCS’s explicit representation to Rite

                    11          Aid, in correspondence and verified discovery responses, that it was not involved

                    12          in the creation of the sample sets at issue with the State’s belated disclosure that a

                    13          DHCS consultant and former employee, Mr. Gonzales, was principally and directly

                    14          involved in crucial decisions that underpin the State’s sampling design.

                    15          (3) Declaration of Marco Gonzales, Pharm. D., Former employee and Senior

                    16          Pharmaceutical Consultant for DHCS who uses “a variety of data science

                    17          techniques to help [DHCS] analyze and detect Medi-Cal providers with suspicious

                    18          or fraudulent billing patterns.” See ECF No. 204-15 at ¶ 1. Mr. Gonzales, now a

                    19          university lecturer and a self-professed expert in “health informatics,” offers
                    20          opinion testimony regarding the nature of Medi-Cal claims generally and his

                    21          substantial involvement in developing the State’s claims universes used to draw the

                    22          State’s sample sets. Specifically, Mr. Gonzales discusses the means by which the

                    23          Medi-Cal payment system denies claims for payment for Code 1 drugs (id. at ¶¶

                    24          12-14), the attributes and uses of Symmetry software to create the “Symmetry

                    25          universe” and sample sets (id. at ¶¶ 15-19), his selection and elimination of claims

                    26          and drugs from the Symmetry universe (id. at ¶ 21), his opinions on the reasons

                    27          why the Symmetry universe and sample set are not representative of claims on a

                    28          geographic basis (id. at ¶ 24), and his opinions regarding the removal—based on
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            5                   EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 8 of 13

                     1          his “Medi-Cal, pharmacy, and claims experience”—of various drug codes from the

                     2          State’s claims universes. Id. at ¶ 30 (“Upon my review based on my Medi-Cal,

                     3          pharmacy, and claims experience … I highlighted 414 NDCs that I opined should

                     4          be removed from the list because I found them not pertinent to [the State’s]

                     5          investigation.” (emphasis added)).

                     6          (4) Declaration of Bernice L. Louie Yew, Deputy Attorney General in the

                     7          BMFEA and counsel of record for the State in this action. See ECF No. 204-17.

                     8          Ms. Yew testifies in detail regarding her work in 2013-2014 with Mr. Gonzales and

                     9          others within DHCS regarding the creation of universes and samples at issue in this
                    10          case. Ms. Yew’s extensive knowledge of and involvement in the development of

                    11          the State’s claims universes and sample sets was not previously disclosed in this

                    12          litigation. See ECF No. 154-7, at F-9 (Interrog. No. 2); Eagan Decl., ¶¶ 2-6.

                    13          During a meet and confer teleconference on May 22, 2019, counsel for the State represented

                    14   that it does not intend to offer Mr. Gonzales as an expert in this matter. See Eagan Decl., ¶ 8.

                    15   III.   THE DECLARATIONS CONSTITUTE UNTIMELY DISCLOSED EVIDENCE
                                AND SHOULD BE EXCLUDED UNDER FEDERAL LAW
                    16
                                From the very start of Phase I discovery, the State has been unable or unwilling to provide
                    17
                         Rite Aid with basic information on the formation of the State’s claims universes and the sample
                    18
                         sets drawn therefrom. The State had an opportunity to do so in connection with its production of
                    19
                         an expert report, in response to interrogatories, and in connection with the deposition of its expert.
                    20
                         The State failed to do so until now—after Rite Aid submitted its expert report, after Rite Aid
                    21
                         deposed the State’s expert, after Rite Aid defended the deposition of its expert, and after Rite Aid
                    22
                         submitted its motion to exclude the State’s sampling methodology. The declarations describe in
                    23
                         detail the exact information Rite Aid sought to obtain, and should have obtained, long ago in
                    24
                         Phase I. See Eagan Decl., ¶¶ 2-6.
                    25
                                “Mutual knowledge of all the relevant facts gathered by both parties is essential to proper
                    26
                         litigation.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). The Rules ensure this by making the
                    27
                         “trial less a game of blind man’s buff and more a fair contest with the basic issues and facts
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           6                   EVIDENCE AND EXPERT OPINION
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 9 of 13

                     1   disclosed to the fullest practicable extent.” U.S. v. Procter & Gamble Co., 356 U.S. 677 (1958).

                     2   Accordingly, Rule 26(e) mandates a party “must supplement or correct its disclosure or response.

                     3   . . in a timely manner if the party learns that in some material respect the disclosure or response is

                     4   incomplete or incorrect. . .” Fed. R. Civ. P. 26(e). A failure to comply with Rule 26(e) means

                     5   “the party is not allowed to use that information or witness to supply evidence… unless the

                     6   failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c).

                     7          As a threshold matter, the Court considers whether a party has sufficient control of the

                     8   evidence to be deemed responsible for failing to timely disclose. See Draper v. Rosario, 2014

                     9   WL 299855, at *3 (E.D. Ca. July 3, 2014). Here, the State failed to supplement their discovery
                    10   responses, as required by Rule 26(e), with responsive information and documents that were

                    11   available to the State and/or were in the State’s possession, custody, and/or control. Eagan Decl.,

                    12   ¶ 2-3. Such documents and information properly include those available to and/or in the

                    13   possession, custody, and/or control of DHCS, as a memorandum of understanding and the State’s

                    14   previous court filings confirm.4 And, as the State’s Declarations demonstrate, all information

                    15   regarding the DHCS’s consultation (principally through Mr. Gonzales) with the BMFEA (through

                    16   Ms. Yew) was by definition “available to” the State years ago. See Thomas v. Cate, 715 F. Supp.

                    17   4
                           See ECF No. 164-3 (U.S. ex. rel. Kester, et al. v. Novartis Pharm. Corp., et al., No. 11-civ-
                    18   8196, Docket No. 273 at 16 (Sep. 29, 2014)), at C-18 (litigating states including California
                         acknowledge duty to produce documents from “their respective SSAs, which operate their
                    19   respective Medicaid programs,” i.e. DHCS here); see also ECF No. 164 at 4 (describing BMFEA-
                         DHCS Memorandum of Understanding (“MOU”) granting BMFEA access to DHCS documents
                    20   and records). The MOU establishes that the BMFEA (i.e. the State) has full legal control over
                         DHCS data and records. See Hayles v. Wheatherford, No. 2:09-CV-3061 JFM PC, 2010 WL
                    21   4739484, at *2 (E.D. Cal. Nov. 16, 2010) (“courts construe [‘control’] broadly as the legal right
                    22   to obtain documents upon demand,” and “the practical ability to obtain the documents from
                         another, irrespective of legal entitlements to the documents.’” (citations and quotation marks
                    23   omitted)), citing Rosie D. v. Romney, 256 F. Supp. 2d 115, 117-119 (D. Mass. 2003) (granting
                         motion to compel agency’s production of documents within the possession of several non-party
                    24   entities with whom a contractual relationship to “examine and copy” information exists); Benisek
                         v. Lamone, 320 F.R.D. 32, 34–35 (D. Md. 2017) (granting motion to compel state electoral board
                    25   to produce documents within possession of other state agencies based on “demonstrated history of
                    26   voluntary cooperation” and shared “stake in the outcome of [the] litigation” among the “non-
                         party” state agencies). In the State’s misguided view, it need only produce those DHCS
                    27   documents that it deems are helpful to its own case, but not those that may be helpful to Rite
                         Aid’s. See Eagan Decl., ¶ 3. Rite Aid reserves the right to compel the State to produce all DHCS
                    28   documents over which the MOU confers control.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           7                   EVIDENCE AND EXPERT OPINION
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 10 of 13

                     1    2d 1012, 1032 (E.D. Cal. Feb. 19, 2010) (“Rule 33 imposes a duty on the responding party to

                     2    secure all information available to it. Where an interrogatory is directed at a party that is a

                     3    governmental entity, Rule 33(b)(1)(B) requires the party to furnish information ‘available’ to an

                     4    officer or agent of the governmental entity.” (emphasis added) (citations omitted)), order

                     5    clarified on other grounds, No. 1:05–cv–01198–LJO–JMD–HC., 2010 WL 797019 (E.D. Cal.

                     6    Mar. 5, 2010).

                     7           These failures to supplement are unjustified and prejudicial to Rite Aid. Fed. R. Civ. P.

                     8    37(c). First, the State admits it has had responsive information available to it dating back to 2013.

                     9    See, e.g., Yew Decl. ¶ 3 (“[b]eginning sometime in 2013, I consulted with DHCS to seek
                    10    assistance regarding “Code 1” Drugs.”). Yet, the State did not disclose this information timely in

                    11    the first instance—i.e. by including it in its expert report and/or interrogatory responses—and

                    12    made no efforts to supplement its discovery responses thereafter. There can be no justification

                    13    for this conduct, as three of the four individuals submitting untimely declarations work for, or

                    14    have been consultants to, the State and/or DHCS for years.

                    15           Second, the late disclosure of the Declarations has prejudiced Rite Aid from seeking full

                    16    discovery into the procedure and methodology used by the State to arrive at its claims universes

                    17    and sample sets. Had the State (and by extension, DHCS) timely produced to Rite Aid all such

                    18    information contained in the belated Declarations, it could have cross-examined Mr. Petron

                    19    regarding such information, presented such information to its own expert, as well as understood a
                    20    greater potential need for the depositions of such persons as Mr. Gonzales, other DHCS officials,

                    21    and perhaps even Ms. Yew herself. See Eagan Decl., ¶ 6; see also Draper, 2014 WL 299855, at

                    22    *4 (“[t]he late provision to plaintiff of the disc, long after the close of discovery, precluded

                    23    plaintiff’s counsel’s deposing those with knowledge of the disc’s creation, handling and retention.

                    24    . . [and] ability to conduct a forensic analysis”). The Declarations should be excluded.

                    25    IV.    THE GONZALES DECLARATION IS UNTIMELY EXPERT OPINION
                                 TESTIMONY AND SHOULD BE EXCLUDED
                    26
                                 Because the State’s expert did not know how the State’s samples were created, the State
                    27
                          attempts to supplement Mr. Petron’s report through the Gonzales Declaration. This is improper,
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             8                   EVIDENCE AND EXPERT OPINION
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 11 of 13

                     1    and an attempt to back-fill the State’s expert presentation ten months after the Court-ordered

                     2    deadline for the disclosure of the State’s expert. ECF No. 130 at p. 2. The Gonzales Declaration

                     3    provides opinion testimony based on scientific, technical or otherwise specialized knowledge that

                     4    the State now realizes should have been in its original expert report—and, as a result, should have

                     5    been disclosed at the latest in July 2018.

                     6             Despite the State’s representation, there can be no question that Mr. Gonzales purports to

                     7    proffer expert testimony regarding the methodologies used by the State to create their samples,

                     8    Medi-Cal claims data generally, and his use of “health informatics” to develop one of the State’s

                     9    claims universes. Mr. Gonzales testifies to his “opinion,” shared with the State in 2013, that the
                    10    Symmetry software “might be an effective tool to pull a subset of claims,” his assessment of the

                    11    Symmetry output, the reasons why the State’s sample is disproportionality skewed towards rural

                    12    areas, and his “opinions” regarding the exclusion of certain drug codes from the sample

                    13    universes. See ECF No. 204-15 at ¶ 19-20, 24, 30. This is pure and previously-undisclosed

                    14    opinion testimony. Hanger Prosthetics & Orthopedics, Inc. v. Capstone, Orthopedic, Inc., No.

                    15    2:06–cv–02879–GEB–KJM, 2008 WL 2441067, at *2 (E.D.Ca. June 13, 2008) (“The distinction

                    16    between lay and expert witness testimony is that lay testimony results from a process of reasoning

                    17    familiar in everyday life, while expert testimony results from a process of reasoning which can be

                    18    mastered only by specialists in the field.”); Crime, Justice & Am., Inc. v. Smith, No. 2:08-CV-

                    19    00343 TLN, 2014 WL 4976178, at *4 (E.D. Ca. Oct. 3, 2014) (finding that witnesses were expert
                    20    witnesses when the witnesses were being offered for their extensive knowledge and backgrounds

                    21    in law enforcement). Even Mr. Gonzales admits that the information and opinions he offers at

                    22    this late stage require specialization in his area of claimed expertise. See ECF No. 204-15 at ¶¶ 3-

                    23    7, 30.

                    24             The Gonzalez Declaration is untimely, unfairly prejudicial and an attempt by the State to

                    25    sneak an additional expert opinion in the backdoor without disclosing the expert to Rite Aid in

                    26    accordance with the Court’s Status Order. ECF No. 128 at 5. Belated expert reports that present

                    27    entirely new information are not supplemental, but rather are attempts to “deepen or strengthen

                    28    the experts’ prior reports,” and “bolster or submit additional expert reports.” See Duarte Nursery
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            9                   EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 12 of 13

                     1    Inc. v. United States Army Corps of Engineers, No. 3:13-cv-09095, 2017 WL 345206, at *6 (E.D.

                     2    Ca. Aug. 11, 2017); Aveka LLC v. Mizumo Corp., F.R.D. 306, 310 (M.D.N.C. 2002). Rule 26(e)

                     3    “does not give license to sandbag one’s opponent with claims and issues which should have been

                     4    included in the expert witness’ report. . . .” See Duarte Nursery Inc., 2017 WL 345206, at *6

                     5    (quoting Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D. 625, 639 (D. Haw. 2008)).

                     6           Under Rule 37, untimely expert reports should be excluded unless the untimely disclosure

                     7    was substantially justified or harmless. Id. That is not the case here. There is no justification,

                     8    substantial or otherwise, that excuses the State’s failure to timely disclose information that has

                     9    undeniably been available to it and/or in its possession dating to 2013. And, the Gonzales
                    10    Declaration is highly prejudicial to Rite Aid because it has robbed Rite Aid of a chance to fully

                    11    conduct Phase 1 expert discovery in this case. First, Rite Aid would have demanded the

                    12    deposition of Mr. Gonzales earlier had it known that the State would be offering expert opinions

                    13    like the ones in his Declaration, or that Mr. Gonzales’s involvement in the creation of the State’s

                    14    claims universes was far more extensive than previously disclosed. Second, Rite Aid has been

                    15    denied the opportunity to cross-examine the State’s disclosed expert, Mr. Petron, regarding the

                    16    information contained in the Gonzales Declaration and whether Mr. Petron would have

                    17    considered such withheld information relevant to his report. Third, Rite Aid’s own expert has

                    18    been precluded from analyzing and opining upon the information contained in the Gonzales

                    19    Declaration, as with each of the other Declarations discussed above.
                    20           Rite Aid has continually sought information from the State and DHCS regarding the

                    21    involvement of Mr. Gonzales in the creation of the State’s claims universes and sample sets.

                    22    Eagan Decl., ¶¶ 2-6. Rite Aid’s requests went unanswered. Id. As a result, in addition to the

                    23    grounds expressed above regarding each of the untimely Declarations, the Gonzales Declaration

                    24    should be excluded in particular as untimely, undisclosed expert opinion.

                    25    V.     CONCLUSION
                    26           For the foregoing reasons, Rite Aid respectfully requests that the Court issue an order

                    27    excluding and striking the declarations of Grant Lien [ECF No. 204-14], Marilyn Meixner [ECF

                    28    No. 204-5] Marco Gonzales [ECF No. 204-15], and Bernice L. Louie Yew [ECF No. 204-17].
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           10                   EVIDENCE AND EXPERT OPINION
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 208 Filed 05/31/19 Page 13 of 13

                     1    Dated: May 31, 2019                    MORGAN, LEWIS & BOCKIUS LLP
                     2                                           By    /s/ Benjamin P. Smith
                     3                                                 Benjamin P. Smith

                     4                                                Attorneys for Defendant
                                                                      RITE AID CORPORATION
                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                              DEF. RITE AID CORP.’S MTN. TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                               11                 EVIDENCE AND EXPERT OPINION
                                                                                     Case No. 2:12-cv-01699-KJM-EFB
